          Case 1:20-cr-00240-PAE Document 8 Filed 04/02/20 Page 1 of 1




                                    April 2, 2020

BY ECF and EMAIL
The Honorable Judge Paul A. Engelmayer
United States District Courthouse
40 Foley Square
New York, NY 10007

Re:    United States v. Zoilo Taveras
       20 CR. 240 (PAE)

Dear Judge Engelmayer:

        I write to certify that through a legal call with Zoilo Taveras at the Metropolitan
Correctional Center (“MCC”), I have explained the conditions of Mr. Taveras’s release in this
matter. Mr. Taveras fully understands and intends to comply with these conditions, and has given
me authorization to sign the bond on his behalf

                                                           Respectfully submitted,

                                                           ___/s/_________________
                                                           Zawadi Baharanyi
                                                           Assistant Federal Defender
                                                           (212) 417-8735



cc: AUSA Brandon Harper (by ECF and Email)
